EXHIBIT 10.4 Government of Sierra Leone Ministry of Mineral Resources and Political Affairs A Guide to the Mines and Minerals Act 2009 1 Purpose of this Guide The Mines and Minerals Act 2009 represents a new era for minerals development in Sierra Leone. Replacing the Act of 1994, it includes major changes to how the sector is to be governed. It is more comprehensive with respect to the issues it addresses; more balanced between the interests of investors and communities; and more rigorous in terms of governance and oversight. Making Sierra Leone a leader in West Africa in terms of mining legislation, it is intended to bring important benefits to the economy, local communities and the country. The purpose of this Guide is to explain the main provisions in the law, differences from the previous law, rationale behind the changes, and implications for affected stakeholders. Each section of the law is summarised, followed by a presentation of key provisions. The Guide is part of a broad information campaign designed to sensitise stakeholders and citizens in order to ensure the law is effectively implemented and its intended benefits are realised. Development of the Mines and Minerals Act 2009 is the final step of a multi-year consultation process which began in 2005. This includes three years of effort by the Law Reform Commission which engaged stakeholders throughout the country, and intensive Government input throughout 2009. For more information about the law, please contact: Ministry of Mineral Resources and Political Affairs Permanent
